Per Curiam.

A judge is not liable to arrest, by process issuing out of his own court. He is to be proceeded against by bill. In this case the defendant put in bail, and then moved to be discharged, and the court below set aside the whole proceeding as irregular. In some *352cases the party privileged is discharged altogether from. arresti as being deemed irregular. (Sir. 985.) In other cases, the party is relieved from the arrest on. filing common bail. This will depend upon the rules and practice of the court. There is nothing in this case that calls for our interference.
Motion denied.-